PER CURIAM.
This cause is affirmed. However, as the State concedes, the trial judge in his probation revocation order found a violation of three conditions of probation whereas the testimony at the hearing and the judge’s oral findings on the record only support a finding of violation as to two of the three conditions.
Accordingly, this cause is remanded so that the trial judge can amend the order of revocation of probation and exclude therefrom any reference to a violation of special condition (10).
AFFIRMED AND REMANDED IN ACCORDANCE HEREWITH.
LETTS, C. J., MOORE, J., and OWEN, WILLIAM C., Jr., Associate Judge, concur.